t c memo united_states tax_court dora marie martinez and carlos garcia petitioners v commissioner of internal revenue respondent docket no filed date steven ray mather for petitioners jenny r casey and sebastian voth for respondent memorandum findings_of_fact and opinion cohen judge respondent determined an dollar_figure deficiency and a dollar_figure penalty under sec_6662 with respect to petitioners’ federal_income_tax for the issues for decision are whether the unpaid balances of loan amounts that dora martinez petitioner borrowed from her sec_403 qualified_employer_retirement_plan qp were deemed distributions of taxable income in and subject_to a additional tax whether petitioners had other unreported income in of dollar_figure of interest dollar_figure of cost of current_life_insurance_protection and dollar_figure of education program payments received as a distribution from their sec_529 qualified_tuition_program qtp and subject_to a additional tax and whether petitioners are liable for the sec_6662 penalty for unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they filed their petition for the period relevant to this case petitioner was employed as a teacher by the los angeles unified school district lausd and garcia her spouse was employed as a truck driver by kellogg sales co petitioner decided to borrow from her lausd qp as a means of avoiding foreclosure on their residence on date she requested two loans from her lausd qp a loan of dollar_figure from an account administered by north american co for life health insurance namco and a loan of dollar_figure from an account administered by midland national life_insurance co midland each loan agreement indicated that the loan was to be repaid in quarterly payments over a five-year period and also indicated by a checked box that the new loan is not to be used as a residential_loan petitioner signed both loan agreements representing that she understood their terms and acknowledging that any loan not in accordance with the requirements of i r c para p shall be considered as a deemed_distribution and be reported as taxable_income and accepting full responsibility for compliance with those requirements on date namco issued a check to petitioner for dollar_figure and midland issued a check to her for dollar_figure petitioners made initial payments on the loans but stopped as of date they nevertheless continued to receive loan repayment notices from both namco up to date and midland up to date as a result of the loan payments having not been made namco and midland determined that petitioner had defaulted on the loans as of date namco and midland deemed the loan balances dollar_figure and dollar_figure respectively to be taxable_distributions in they each issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that reported each gross distribution ie dollar_figure for namco and dollar_figure for midland as fully taxable and indicated a distribution code of l designating a deemed_distribution in petitioner held an insurance_policy with conseco life_insurance co conseco through her employer using standard calculations conseco subsequently determined that for petitioner received a benefit for the cost of life_insurance protection of dollar_figure conseco issued to petitioner form 1099-r reporting the dollar_figure as a fully taxable_distribution and indicating a distribution code of designating the cost of current_life_insurance_protection petitioners maintained a qtp for their children in petitioner withdrew dollar_figure from the qtp she also received interest_income of dollar_figure in petitioner wa sec_43 years old as of date on their jointly filed form_1040 u s individual_income_tax_return petitioners reported only their wage income they did not report income from the deemed distributions of the qp the earned interest the cost of current_life_insurance_protection or the withdrawal from the qtp opinion in unreported income cases where there is no question that the taxpayer received the unreported income in issue the taxpayer has the burden of proving by a preponderance_of_the_evidence that the deficiency determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 87_tc_74 petitioner admitted during her testimony that she received the proceeds of the two qp loans and dollar_figure from the qtp contrary to the assertion in petitioners’ posttrial brief and petitioners stipulated that petitioner received dollar_figure of interest_income at trial petitioner argued however that she never received money from conseco see hardy v commissioner f 3d pincite requiring where receipt of income is not evident that the commissioner introduce some substantive evidence that the taxpayer received unreported income petitioner nevertheless testified that she held a life_insurance_policy with conseco in and the parties stipulated as an exhibit form 1099-r--issued by conseco and reporting petitioner’s cost of current_life_insurance_protection of dollar_figure--and supporting records showing how conseco determined that cost petitioner would not have actually received dollar_figure because as discussed below the cost of current_life_insurance_protection is a taxable economic benefit and not an actual payment to the participant the dollar_figure shown on form 1099-r is linked to a life_insurance_policy that petitioner held with conseco during and is also supported by conseco’s calculation worksheets and other records see feder v commissioner tcmemo_2012_10 slip op pincite ruling that an initial burden of production was met where the commissioner had shown that income reported on form 1099-r was linked to a life_insurance_policy held by the taxpayer respondent has therefore satisfied any initial burden of production regarding the unreported income in issue petitioners must come forward with proof that respondent’s determination is arbitrary or erroneous or that this income is otherwise not taxable qp deemed distributions sec_402 provides generally that pursuant to sec_72 distributions from a qp are taxable to the distributee for the taxable_year of the distribution see molina v commissioner tcmemo_2004_258 slip op pincite the proceeds of a loan from a qp to a participant are treated as--or deemed to be--a distribution and therefore usually includible in the participant’s income sec_72 see duncan v commissioner tcmemo_2005_171 slip op pincite sec_72 however provides an exception to a loan’s being treated as a taxable_distribution where the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit see sec_72 and where the loan meets the requirements provided by sec_72 and c as follows sec_72 loans treated as distributions -- exception for certain loans -- b requirement that loan be repayable within years -- i in general --subparagraph a shall not apply to any loan unless such loan by its terms is required to be repaid within years ii exception for home loans --clause i shall not apply to any loan used to acquire any dwelling_unit which within a reasonable_time is to be used determined at the time the loan is made as the principal_residence of the participant c requirement of level amortization --except as provided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan see also sec_1_72_p_-1 q a-3 b income_tax regs requiring additionally that the loan be evidenced by a legally enforceable agreement the substantially level amortization requirement of sec_72 has been interpreted as requiring that payment of principal and interest be made in substantially level amounts over the term of the loan see plotkin v commissioner tcmemo_2001_71 slip op pincite citing estate of gray v commissioner t c memo the sec_72 exception to a loan’s being deemed a distribution ceases to apply when the loan from a qualified_employer_plan no longer satisfies the requirement of sec_72 because the participant fails to make a loan payment either on the date that it is due or within the allowed grace period duncan v commissioner tcmemo_2005_171 slip op pincite accord sec_1_72_p_-1 q a-4 explaining further that such a failure would result in a deemed_distribution q a-10 a providing that plan administrators may allow a cure grace period which cannot continue beyond the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due and that sec_72 will not be considered to have been violated if the installment_payment is made not later than the end of the cure period income_tax regs where there is a failure to pay the amount of the deemed_distribution would equal the entire outstanding balance of the loan including accrued interest at the time of the failure sec_1_72_p_-1 q a-10 b income_tax regs petitioners failed to make loan payments after date and they did not repay these missed amounts within the permitted cure period they therefore do not meet the exception of sec_72 and the lausd qp loan balances are deemed taxable_distributions as of date which is when namco and midland determined that the loans’ grace periods had expired and accordingly that petitioner had defaulted see ryan v commissioner tcmemo_2011_139 slip op pincite aff’d 482_fedappx_881 5th cir owusu v commissioner tcmemo_2010_186 slip op petitioners’ brief argues that the amounts of the qp deemed distributions cannot be both distributions and existing loan obligations--existing because namco and midland continued to send quarterly payment notices to petitioners even after the loans were determined defaulted on it concludes that the statute is clear that the qp complied with the statute and citing 562_us_44 that the regulation is not entitled to any deference we disagree petitioners’ brief ignores the first five words of the text of sec_72 e xcept as provided in regulations these words plainly express congress’ intent to have subparagraph c clarified through appropriate regulations and petitioners offer no alternative explanation for that choice of words see mayo found u s pincite filling gaps in the internal_revenue_code plainly requires the treasury_department to make interpretive choices for statutory implementation the regulations under sec_72 establish the timing and amount of a deemed_distribution and this court has heeded the final regulations for those determinations see eg ryan v commissioner tcmemo_2011_139 owusu v commissioner tcmemo_2010_186 petitioner had contracted to repay her qp loans under binding agreements--a completely separate and irrelevant issue from her having tax due because of deemed distributions from her qp cf 574_f3d_1045 9th cir explaining within a bankruptcy context that a retirement_plan participant’s loan from his retirement account is essentially a debt to himself--he has borrowed his own money he contributed the money to the account in the first place should he fail to repay himself the administrator has no personal recourse against him instead the plan will deem the outstanding loan balance to be a distribution of funds thereby reducing the amount available to the participant from his account in the future citations omitted petitioners argue that there is no taxable_income because the loan proceeds were used for a qualifying purpose they assert that sec_72 waives the requirement that the loan be repaid with level amortization in five years if the loan is made in connection with acquiring a principal_residence they rely somewhat ironically on sec_1_72_p_-1 q a-8 income_tax regs for the premise that a plan_loan does not have to be traced to the purchase of a principal_residence so long as it is used to repay a loan that was obtained to purchase a residence they conclude that there was no requirement for level payments and thus no deemed distributions could have occurred in petitioners misinterpret the code sec_72 which addresses an exception for home loans applies only with respect to clause i of subparagraph b which addresses the requirement that a loan be repayable within five years clause ii allows for a loan period longer than five years when the loan is used for acquiring a principal_residence however it has no bearing on the subparagraph c requirement of level amortization which is still mandatory moreover petitioner specifically affirmed in both loan agreements that the loans were not to be used as residential loans hence they were made under a five-year repayment period ultimately petitioners failed to repay the lausd qp loans and they meet no exceptions under the code or the related regulations therefore respondent’s determination to treat the loan balances as deemed distributions in is sustained sec_72 additional tax petitioners’ brief alleges that respondent’s attempt to impose a penalty under sec_72 for premature_distributions_from_annuity_contracts is inappropriate because petitioners did not receive anything in upon which the penalty could be based however the notice_of_deficiency upon which this case is based determined a additional tax under sec_72 t --not sec_72 a tax on early distributions deemed or actual and occurring before the participant reaches the age 59½ generally applies where a taxpayer receives a qp distribution that is includible in her or his gross_income sec_72 and although sec_72 sets forth certain exceptions to the tax on early distributions petitioners neither argue that they fit within any of these exceptions nor present evidence to suggest that they might therefore we find that petitioners are liable for the additional tax under sec_72 see 122_f3d_835 9th cir aff’g tcmemo_1995_298 although petitioners refer to a penalty sec_72 provides for an additional tax and not a penalty see generally el v commissioner t c determining that the commissioner has no initial burden of production with respect to the additional tax under sec_72 because it is not a penalty addition_to_tax or additional_amount under sec_7491 interest_income petitioners stipulated their receipt of dollar_figure of interest_income that was not reported on their return see sec_61 cost of current_life_insurance_protection the cost of current_life_insurance_protection provided by an employer is an economic benefit that is included under sec_61 in the gross_income of the insured employee see 136_tc_38 aff’d 483_fedappx_847 4th cir the cost is included in the employee’s gross_income to allow the death_benefit proceeds of the policy to pass to the employee’s beneficiaries tax free see sec_1_61-22 iii c income_tax regs see also sec_101 basically the cost of current_life_insurance_protection equals the amount of the current_life_insurance_protection provided typically the difference between the face_amount of the policy and its cash_surrender_value multiplied by a life_insurance premium factor as permitted by irs guidance see sec_1_61-22 income_tax regs petitioners argue that conseco’s cost of current_life_insurance_protection computations on which respondent relied for his determination were imprecise they also argue that respondent has not adequately established a methodology for the computation of any taxable_income amount with respect to the life_insurance as shown on its worksheets conseco calculated the cost by multiplying a premium rate of 29--acquired from gov table and based upon petitioner’s age of at that time--to the difference between the face_amount of the policy termed death_benefit on the worksheets and its cash_surrender_value termed surr value then divided by big_number because table see infra is based upon increments of dollar_figure of life_insurance protection the de_minimis imprecision of the calculation’s resulting cost of dollar_figure--when compared to the reported cost of dollar_figure on the form 1099-r issued by conseco--is explained in the worksheets as having occurred because the cash_surrender_value was available only up to date at the time the worksheets were generated and not up to date which would have been the ending period used when calculating the amount shown on the form 1099-r this methodology appears to follow the prescribed calculation and petitioners offer no argument as to why it does not it appears that conseco appropriately used the irs-provided table to arrive at the correct premium rate despite the worksheets’ references to ps-58 headings premium factors provided by p s rates found in revrul_55_747 1955_2_cb_228 have generally been supplanted by table found in notice_2001_10 2001_1_cb_459 or by an insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance see notice_2002_8 2002_1_cb_398 revoking revrul_55_747 supra except where in certain circumstances p s rates may be used for life_insurance arrangements entered into before date see also sec_1_61-22 income_tax regs this court has found that table can be used to provide a reasonable estimate of the cost of one year of life_insurance protection see cadwell v commissioner t c pincite accordingly respondent’s determination regarding the inclusion in income of the dollar_figure cost of current_life_insurance_protection for is sustained qtp distribution petitioners’ brief alleges that petitioner testified that all her contributions to the qtp were made with post-tax dollars and thus no distributions would be taxable she did not so testify petitioners allege that they spent more than dollar_figure in qualifying tuition as supported by a statement from their daughter’s college which they presented for the first time at trial the statement was not received into evidence because petitioners had failed to comply with the court’s standing_pretrial_order concerning exchange of documents their late production of the statement prejudiced respondent by precluding him from confirming whether the dollar_figure qtp distribution actually was spent on items reflected on the statement generally a distribution from a qtp is includible in the distributee’s gross_income in the manner provided under sec_72 sec_529 a taxpayer who receives a qtp distribution is subject_to a additional tax where the distributions were not used for educational expenses sec_529 sec_530 because there is no reliable evidence showing that the dollar_figure was used for eligible educational expenses respondent’s determination regarding the dollar_figure qtp distribution is sustained the additional tax on a qtp distribution is also sustained accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on the portion of any underpayment of federal_income_tax attributable to a taxpayer’s substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite petitioners have an understatement of dollar_figure which is more than dollar_figure which is greater than of the dollar_figure of tax that should have been reported on their return respondent has therefore met the burden of production as to the penalty and petitioners must now show that the understatement or any part thereof is attributable to an item that was adequately disclosed and has a reasonable basis or for which there was substantial_authority for its tax treatment see sec_6662 although they were issued forms 1099-r by namco midland and conseco petitioners neither disclosed on their tax_return the taxable amounts reported on the forms 1099-r nor explained why those amounts were not reported see sec_6662 sec_1_6662-4 and f income_tax regs petitioners allege that they did not receive any forms 1099-r and that they had no reason to suspect that there was additional income to report for however namco midland and conseco sent their respective forms 1099-r to petitioners’ correct address it is improbable that they did not receive any of the forms see tokarski v commissioner t c pincite they also have not shown that any of the types of authority listed in sec_1_6662-4 income_tax regs would support their failure to report the taxable amounts received as shown on the forms 1099-r as income with regard to the qtp disbursement petitioners knew that they withdrew money from a savings account that is not subject_to federal tax only because its funds are to be used for qualified_education_expenses when they made the withdrawal in 2012--not shown to be used for educational expenses--they should have expected a tax consequence for that year regardless of whether they subsequently received a form 1099-r reporting the distribution cf brunsman v commissioner tcmemo_2003_291 slip op pincite determining that the taxpayer did not need to receive a form 1099-misc to be alerted to the fact that he had received compensation similarly with respect to the deemed distributions petitioners knew that they had stopped paying on the qp loans from tax-deferred accounts and again should have anticipated tax consequences they suggest that their having continued to receive loan repayment notices should somehow excuse their actions--but the lending institutions’ further attempts to recover the loan balances had no impact on the taxation of petitioners’ deemed distributions in ultimately petitioners have shown no reasonable basis or substantial_authority for their failure to report the income from these sources the accuracy-related_penalty is not imposed with respect to any portion of the underpayment where the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner t c pincite relevant factors with respect to whether a taxpayer acted with reasonable_cause and in good_faith include the taxpayer’s knowledge and experience and her or his reliance on the advice of a professional such as an accountant see sec_1_6664-4 income_tax regs generally however the most important factor is the extent of the taxpayer’s effort to determine her or his proper tax_liability id accord 471_f3d_1021 9th cir aff’g tcmemo_2004_269 petitioners argue that they suffered multiple calamities in including the death of petitioner’s father possible foreclosure on their personal_residence and in their son’s contracting cancer while their hardships financial and otherwise may have understandably overshadowed their tax problems those difficulties do not constitute reasonable_cause for an underpayment of federal_income_tax within the meaning of sec_6664 petitioner is an educated person yet the facts and circumstances in this case indicate that petitioners did not attempt to assess their proper tax_liability for petitioners knew that they had received nonwage income primarily from the out-of-the- ordinary sources of their qp and qtp and they had a responsibility to determine whether and how those amounts should be reported they exerted no effort to do so and accordingly the sec_6662 penalty is sustained we have considered the other arguments of the parties they are moot immaterial or otherwise without merit to reflect the foregoing decision will be entered for respondent
